DETAILED CORRESPONDENCE
This Office action is in response to the application filed 11/11/2020, with claims 1-8 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	At the time of examination, no IDS submission was found for the instant application. Accordingly, there is no information disclosure statement for the Examiner to consider.

Drawings
The drawings are objected to because of being illegible. For example, in at least figures 27-34, 49, 51, 92A-92E and 93A-93B the labels/words are blurry and hard to read. Furthermore, figure 53 is missing labels within the diagram.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  the abbreviated word “Hdi” has not be properly introduced. 
Claim 2 is objected to because of the following informalities:  the abbreviated word “MEMS” has not be properly introduced.
Claim 5 is objected to because of the following informalities: the word “coupleable” should be spelled --coupled --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al., US 2004/0078662 hereinafter “Hamel” in view of Kang et al., US 2014/0342670 et al. hereinafter “Kang”.

As per claim 1. Hamel teaches an HDi monitor including a semiconductor, the HDi monitor comprising:
a microprocessor (48); 
a memory in communication with the microprocessor (see at least para. 55), the memory including a non-volatile portion (54); 
a plurality of transceivers in communication with the microprocessor (see at least FIGS. 3a, 3b, 4, 5, 12 and para. 81 regarding a plurality of transceivers in communication with the microprocessor), a first transceiver of the plurality of transceivers being configured for short range communication (FIG. 12) and a second transceiver of the plurality of transceivers being configured for long range communication (FIG. 12); 
an accelerometer and a gyroscope in communication with the microprocessor (para. 55 teaches an accelerometer): and 
a wireless power management system in communication with the microprocessor for charging and powering the HDi monitor (When taken together the following citation reads on this element: see at least para. 22 which teaches a “monitoring device powered by harvested energy” while para 42 teaches “providing wireless sensing network systems which can harvest energy from the local environment to provide the power needed for their own operation.” Also related to claim 1 are para. 40-41 describes a device used to monitor [e.g. HDi monitor] and FIG. 11a. Also, related is FIG. 1-2 and claim 6 of Hamel which teaches a semiconductor as such—“wherein said monitoring
device includes an integrated circuit having said nanoamp comparator and a reference voltage source.”).
	Hamel teaches an accelerometer; however, Hamel is silent teaching a gyroscope. Yet, Kang teaches an accelerometer and a gyroscope in communication with the microprocessor (see at least FIG. 28 which illustrates this element).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kang with the invention Hammel because such combination will provide communication links between devices and efficiently and easily communicating data between the devices through the communication links, and a device using the communication method. (see para. 5, Kang).

As per claim 3. Hamel in view of Kang teaches the HDi monitor of claim 1, and Hamel further teaches wherein the semiconductor includes an energy harvesting power management system for managing multiple power input means (Hamel: see at least para. 82 which read on this limitation).

As per claim 4. Hamel in view of Kang teaches the HDi monitor of claim 1, and Hamel further teaches wherein the semiconductor has an input power supply that is designed to be low power and manage multiple power sources (Hamel: see para. 75 along with 70 which describes this limitation).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al., US 2004/0078662 hereinafter “Hamel” in view of Kang et al., US 2014/0342670 et al. hereinafter “Kang” and in further view of Gong et al., US 2015/0008792 hereinafter Gong.

As per claim 2. Hamel in view of Kang teaches the HDi monitor of claim 1 and Hamel teaches that the monitoring device has an integrated circuit [e.g. a semiconductor]; however, both Hamel and Kang are silent on a MEMS as claimed. Yet, Gong teaches wherein the semiconductor includes a MEMS portion for harvesting energy from motion of the MEMS portion (Gong: see at least para. 3-5, 10, 14 and 18 which when taken together teaches a self-sustained system that uses a MEMS-CMOS for energy harvesting).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hamel in view of Kang with the invention Gong because such combination will provide a self-sustained system 100 that has all the system components integrated on a proof mass of the harvesters. (see para 11, Gong).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al., US 2016/0237655 hereinafter “Baba” in view of Cook et al. “Acoustic monitoring of machine tool health using transmitted sound.” hereinafter “Cook”.

As per claim 7. Baba discloses the system of claim 5 and teaches wherein the controller is configured to determine the physical coupling relationships between the plurality of work tools and the moveable equipment (see at least para. 70-71 and 213-220); however, Baba is silent on wherein the accelerometry network includes a plurality of microphones that collects sound data, and the moveable equipment based on the sound data.  Yet, Cook teaches wherein the accelerometry network includes a plurality of microphones that collects sound data, and the moveable equipment based on the sound data (see at least pages 1834-1837, section 3.1.1  which teaches systems that uses multiple microphones to generate an image of the sound experience which describes this element. Cook further teaches that the sound is used to measure the tool wear sound…).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Cook with the invention Baba because such combination would provide microphone array system with the ability measure sound contributions and to locate the sound sources [e.g. the physical coupling of the work tools and the movable equipment] in space (see page 1834, para. 2, Cook).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al, US 2016/0237655, hereinafter “Baba”.

As per claim 5. Baba teaches a system comprising: 
moveable equipment (best illustrated in FIG. 1A and 1b; see at least para. 58); 
a plurality of work tools selectively physically coupleable to the moveable equipment (see at least para. 57 which teaches a plurality of work tools); and 
an accelerometry network including a primary accelerometer affixed to the moveable equipment for collecting primary accelerometer data (para. 67 teaches that “the IMU 29 is mounted on a highstiffness frame at the bottom of the operator cab 4 and at the top of the upper swing body 3.” While FIGS. 15-16 illustrates the IMU which includes a n acceleration sensor/accelerometer for collecting data), 
a plurality of secondary accelerometers for collecting secondary accelerometer data, each accelerometer of the plurality of secondary accelerometers being uniquely affixed to a corresponding work tool of the plurality of work tools, 
a controller configured to determine physical coupling relationships between the plurality of work tools and the moveable equipment based on a comparison of the primary accelerometer data and the secondary accelerometer data (see at least para 70-71 and 213-220 which teaches determines a swing angle [e.g. a physically coupled relationship] between the work tool and moveable equipment based on a comparison); and 
a communication system that effects communication between the controller and the primary accelerometer and the plurality of secondary accelerometers (see at least para. 314 which teach this element at such—“The processes performed by the sensor control apparatuses 24, 24a, 24b, and 24c may be processed by other controllers, e.g., the second display apparatus 39 or the work implement control apparatus 25.” and para. 95).

As per claim 6. Baba discloses the system of claim 5, and further teaches wherein the communication system is located on at least one of the moveable equipment, a work tool of the plurality of work tools, and a remotely located server (see at para. 52 which teaches a communication system while FIG. 2 illustrate at least a display [e.g. communication system] located on moving equipment).

As per claim 8. Baba discloses the system of claim 5, Baba further teaches wherein the accelerometry network includes a gyroscope that collects gyroscope data (see at least para. 203 which describe that the IMU include a gyro, here the gyro/gyroscope detects/collects and manipulating the detected/collected data), and 
wherein the controller is configured to determine the physical coupling relationships between the plurality of work tools and the moveable equipment at least partly based on the gyroscope data (see at least para. 204 which the IMU 29 is an apparatus that detects the posture angle of the excavator 100. Also related are para. 206 and 307).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661